                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TINA MARIE STINE,

      Petitioner,                                  Case No. 2:21-cv-10759
                                                   Honorable Linda V. Parker
v.

JEREMY HOWARD,

     Respondent.
_________________________________/

OPINION AND ORDER SUMMARILY DISMISSING THE PETITION FOR
A WRIT OF HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE
 OF APPEALABILITY, AND DENYING LEAVE TO APPEAL IN FORMA
                        PAUPERIS

      Petitioner Tina Marie Stine (“Petitioner”), confined at the Huron Valley

Women’s Correctional Facility in Ypsilanti, Michigan, seeks the issuance of a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. In her pro se application,

Petitioner challenges her sentence for third-degree criminal sexual conduct in

violation of Michigan Compiled Laws § 750.520d(1)(B). For the reasons that

follow, the Court is summarily dismissing the petition.

                                  I. Background

      Petitioner pleaded no-contest to one count of third-degree criminal sexual

conduct in the Circuit Court for Clinton County, Michigan. In exchange for

Petitioner’s plea, the prosecutor agreed to dismiss two other charges and “to a mid-
point cap on the appropriately scored guidelines.” Petitioner and her counsel

acknowledged that these were the terms of the plea and sentencing agreement.

Petitioner also agreed that there had been no additional promises made to get her to

plead no-contest. (ECF No. 1 at Pg ID 39-40, 42).

      At sentencing, the trial court noted that the sentencing guidelines had been

scored by the probation department at 24 to 40 months, resulting in the mid-point

for the sentencing guidelines range being 32 months. The probation department

recommended a sentence of 32 to 180 months. (ECF No. 1 at Pg ID 15). The

prosecutor objected to the scoring of the sentencing guidelines range by the

probation department as being too low. Specifically, the prosecutor argued that

Offense Variable (OV) 11 of the Michigan Sentencing Guidelines should have

been scored at 50 points for two or more sexual penetrations. The prosecutor also

asked that OV 7 be rescored at 50 points to reflect that the victim, Petitioner’s

daughter, had been subjected to sadism, torture, or excessive brutality.

      The trial court agreed to rescore OVs 7 and 11 at 50 points each. With the

rescoring of the guidelines, Petitioner’s sentencing guidelines range was now 36-

60 months, with the mid-range of the sentencing guidelines being 40 months. (Id.

at Pg ID 19-23). The court sentenced Petitioner to 48 to 180 months in prison. (Id.

at Pg ID 35).




                                          2
      Petitioner’s conviction and sentence were affirmed on appeal. People v.

Stine, No. 353731 (Mich. Ct. App. Aug. 18, 2020), lv. den. 953 N.W.2d 412 (Mich.

2021).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I. Trial court did err when it scored OV 7 for 50 points.

      II. Trial court did err when it scored OV 11 for 50 points.

      III. Trial court did err when it scored OV 19 for 10 points.

      IV. Trial court did not honor plea that judge had set, asking for plea
      to be upheld.

(ECF No. 1 at Pg ID 5-10.)

                             II. Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

imposes the following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

            (1)    resulted in a decision that was contrary to, or involved an
                   unreasonable application of, clearly established Federal
                   law, as determined by the Supreme Court of the United
                   States; or

            (2)    resulted in a decision that was based on an unreasonable
                   determination of the facts in light of the evidence
                   presented in the State court proceeding.


                                         3
28 U.S.C. § 2254(d). A decision of a state court is “contrary to” clearly established

federal law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case differently

than the Supreme Court has on a set of materially indistinguishable facts. Williams

v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs

when “a state court decision unreasonably applies the law of [the Supreme Court]

to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue

the writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11.

      Federal courts are also authorized to dismiss any habeas petition that appears

legally insufficient on its face. McFarland v. Scott, 512 U.S. 849, 856 (1994). If it

plainly appears from the face of the petition or the exhibits that are attached to it

that the petitioner is not entitled to federal habeas relief, the federal habeas court

should summarily dismiss it. See Carson v. Burke, 178 F.3d 434, 436 (6th Cir.

1999); Rule 4, Rules Governing § 2254 Cases. The Sixth Circuit, in fact, long ago

“disapprove[d of] the practice of issuing a show cause order [to the respondent]

until after the District Court first has made a careful examination of the petition.”

Allen v. Perini, 424 F.2d 134, 140 (6th Cir. 1970). No return to a habeas petition is

necessary when the petition is frivolous, or obviously lacks merit, or where the

                                            4
necessary facts can be determined from the petition itself without consideration of

a return by the state. Id.

      After undertaking the review required by Rule 4, this Court concludes that

the petition must be summarily dismissed. For the reasons discussed below,

Petitioner’s sentencing claims do not entitle her to habeas relief. Petitioner’s

fourth claim also is subject to summary dismissal because Petitioner fails to show

that the judge and prosecutor did not honor the terms of the plea and sentencing

agreement. See O’Hara v. Wigginton, 24 F.3d 823, 827 (6th Cir. 1994).

                                   III. Discussion

                             A. Petitioner’s Sentencing Claims

      In her first three grounds for habeas relief, Petitioner claims that the state

trial court incorrectly scored three of the offense variables under the Michigan

Sentencing Guidelines. Such claims are not cognizable on federal habeas review

because they are basically state law claims. See Tironi v. Birkett, 252 F. App’x

724, 725 (6th Cir. 2007); Howard v. White, 76 F. App’x 52, 53 (6th Cir. 2003).

Errors in the application of state sentencing guidelines cannot independently

support habeas relief. See Kissner v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016).

Petitioner had “no state-created interest in having the Michigan Sentencing

Guidelines applied rigidly in determining [her] sentence.” See Mitchell v.

Vasbinder, 644 F. Supp. 2d 846, 867 (E.D. Mich. 2009). “[I]n short, Petitioner had

                                           5
no federal constitutional right to be sentenced within Michigan’s guideline

minimum sentence recommendations.” Doyle v. Scutt, 347 F. Supp. 2d 474, 485

(E.D. Mich. 2004). Any error by the trial court in calculating Petitioner’s guideline

score would not merit habeas relief. Id.

                   B. Petitioner’s Breach of Plea Agreement Claim

      In her fourth ground for habeas relief, Petitioner claims that the trial court

breached the terms of the plea and sentencing agreement by imposing a minimum

sentence of 40 months rather than following the probation department’s

recommendation of 32 months.

      Absent extraordinary circumstances, or some other reason why a defendant

did not reveal other terms when specifically asked to do so by the trial court, a plea

agreement consists of the terms revealed in open court, where the trial judge

scrupulously follows the required procedure for taking the defendant’s plea. Baker

v. United States, 781 F.2d 85, 90 (6th Cir. 1986). Because a plea bargain is

contractual in nature, it would violate established contract-law standards to permit

a defendant to attempt to prove that a plea agreement is otherwise than it

unambiguously appears on a thorough record. Id. Plea agreements are to be

strictly construed. See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.

1986). A term of a plea agreement “that is unambiguous on its face and agreed to

by the defendant in open court will be enforced.” McAdoo v. Elo, 365 F.3d 487,

                                           6
497 (6th Cir. 2004). Moreover, “[T]he United States Constitution does not require

judges to explain the meaning of ... unambiguous terms during the plea colloquy in

order to combat alleged misinformation that is not revealed on the record.” Id.

      The record in this case shows that the clear terms of the plea and sentencing

agreement required the trial court to sentence Petitioner in the mid-range of the

appropriately scored sentencing guidelines in exchange for Petitioner’s plea. (ECF

No. 1 at Pg ID 39-40, 42.) Petitioner acknowledged, on the record, that these were

the terms of the plea agreement. (Id. at 40, 42-43.) Although the probation

department initially scored the sentencing guidelines at 24 to 40 months, with the

mid-point of the guidelines range being 32 months, the sentencing guidelines were

rescored by the trial court at 36 to 60 months after the prosecutor argued that

several offense variables should have been scored higher. The rescoring of the

guidelines resulted in a mid-point range of 48 months. Petitioner received a 48

month sentence on the minimum sentence. A “clear reading” of the plea

agreement shows that there was no promise by the prosecutor or the trial court that

Petitioner would receive a minimum sentence of 32 months in prison. Petitioner

has therefore failed to show that the original terms of the plea agreement were

breached by the prosecutor or the trial court.




                                          7
                                     IV. Conclusion

      For the reasons set forth above, Petitioner’s application for the writ of

habeas corpus is summarily dismissed with prejudice. To appeal this decision,

Petitioner must first obtain a certificate of appealability. 28 U.S.C. § 2253(c).

      A certificate of appealability may issue only where the prisoner makes a

substantial showing of the denial of a constitutional right. Id. § 2253(c)(2). The

petitioner must show that reasonable jurists could debate whether, or agree that, the

petition should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). Petitioner fails to make this showing.

The Court is therefore denying her a certificate of appealability. The Court is also

denying Petitioner leave to appeal in forma pauperis because any appeal would be

frivolous. 28 U.S.C. § 1915(a)(3).

      Accordingly,

      IT IS ORDERED that Petitioner’s application for the writ of habeas corpus

is SUMMARILY DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that Petitioner is DENIED A

CERTIFICATE OF APPEALABILITY and LEAVE TO APPEAL INFORMA




                                          8
PAUPERIS.

     IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE
Dated: May 28, 2021



I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, May 28, 2021, by electronic and/or U.S.
First Class mail.

                                             s/Aaron Flanigan
                                             Case Manager




                                        9
